Case 1:19-mj-05644-KMW Document16 Filed 12/09/19 Page 1 of 2 PagelD: 32

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA

v. Mag. No. 19-5644 (KMW)

RICHARD TOBIN ; ORDER SEALING TRANSCRIPT OF
BAIL HEARING IN PART AND RELATED
MATERIAL

This matter having been brought before the Court, the Honorable Karen M. Williams,
United States Magistrate Judge, by the defendant Richard Tobin, through his attorney, Lisa
Evans Lewis, Assistant Federal Public Defender, for an Order sealing part of the transcript of
bail proceeding proceedings held December 6, 2019 and related material, and the government,
represented by Kristen Harberg, Assistant United States Attorney, having no objection; and the
Court making the following findings of fact required by Rule 5,3(c)(6) and for this and other
good cause appearing;

IT IS on this ON say of December 2019,

ORDERED THAT the defendant has specified a legitimate private interest which warrants
the sealing of part of the bail hearing transcript and related material, which cannot be protected by
a less restrictive alternative; and

IT IS FURTHER ORDERED that the transcript shall remain sealed in part and not
provided to the public unless the sealed portion is redacted; and

IT IS FURHTER ORDERED that the related material — the Bail Letter - shall also remain

sealed and not provided to the public.

 
Case 1:19-mj-05644-KMW Document16 Filed 12/09/19 Page 2 of 2 PagelD: 33

   

3
i .
ae at
soma be . ¥ i
+ ATA. ‘so -

\HONORABLE KAREN M. WILLIAMS
“United States Magistrate Judge

 
